
	
		I
		112th CONGRESS
		2d Session
		H. R. 4128
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. Hunter (for
			 himself, Mr. Stutzman,
			 Mr. Kinzinger of Illinois,
			 Mr. Denham,
			 Mr. Palazzo,
			 Mr. Rooney,
			 Mr. Quayle,
			 Mr. Guthrie,
			 Mr. Franks of Arizona,
			 Mr. Grimm,
			 Mr. Issa, Mr. Pitts, Mrs.
			 Bachmann, Mrs. Blackburn,
			 Mr. Broun of Georgia,
			 Mr. Mulvaney,
			 Mr. Walsh of Illinois, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To recognize a primary measure of national unemployment
		  for purposes of the Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Real Unemployment Calculation
			 Act.
		2.Primary measure
			 of unemploymentThe measure of
			 unemployment issued by the Bureau of Labor Statistics known as U5 shall be
			 treated by the Bureau as the official unemployment rate and shall be considered
			 by the Federal Government as the primary measure of unemployment in the United
			 States.
		
